—Order, Supreme Court, Bronx County (Dominic R. Massaro, J.), entered March 1, 1993, which granted defendant’s motion to dismiss the indictment on the ground of excessive prearrest delay, affirmed.
Although the court did not explicitly apply the factors set forth in People v Taranovich (37 NY2d 442) in evaluating the circumstances of this case, it did not err in granting defendant’s motion. In our view, the length of the delay and the reason for the delay weigh heavily in his favor, and under the circumstances, are sufficient to warrant dismissal despite the apparent absence of prejudice (see, supra, at 446; People v Staley, 41 NY2d 789, 792). The police alleged that the arrest of defendant was deliberately delayed for the investigatory purpose of obtaining leads to his suppliers and cohorts in the drug trade; however, five months into the 21-month period of delay, they were advised that defendant had been hospitalized *418as a paraplegic, but nevertheless neglected to proceed against him for an additional 16 months. Concur—Carro, J. P., Kupferman, Asch, Nardelli and Williams, JJ.